Title: James Madison to Jonathan Leonard, 28 April 1829
From: Madison, James
To: Leonard, Jonathan


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                apl. 28. 1829
                            
                        
                         
                        I have duly recd. yours of the 10th. instant, with a Copy of "the History of Dedham".[dagger] Though more
                            immediately interesting to those locally & personally related to the subjects of it, the work contains much that
                            is generally attractive. This may be said, more especially of the minute care with which the Author exhibits the example
                            of a Civil Society in its primary formation, and spontaneous organization: and the like example of an ecclesiastical
                            society, self-constituted, and selfgoverned. We are here as you appear to know about to undertake, not the creation of a
                            political Union, but the revisal of an existing Constitution.* Its defects; are generally admitted but there will probably
                            be some disagreement as to the best remedies for them
                        Be pleased to accept my thanks for the favor done me; and taking for granted that it comes from an old
                            acquaintance in public life I offer at the same time, my friendly recollections and my good wishes.
                        *Virginia Convention
                        [dagger] See the History on file with his letter.
                        
                            
                                
                            
                        
                    